Name: Commission Regulation (EEC) No 2161/91 of 22 July 1991 amending Regulation (EEC) No 2067/91 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 / 24. 7. 91 Official Journal of the European Communities No L 201 /11 COMMISSION REGULATION (EEC) No 2161/91 of 22 July 1991 amending Regulation (EEC) No 2067/91 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 18 thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas Commission Regulation (EEC) No 2067/91 (*) reclassifies Lebanon in destination 02, which is its natural geographical area ; Whereas, in order to maintain the conditions of sale of Commission Regulations (EEC) No 398/91 (6) and (EEC) No 1785/91 I7) on the sale by the procedure laid down in Regulation (EEC) No 2539/84 (8), as last amended by Regulation (EEC) No 1 809/87 (9), of bone-in beef held by certain intervention agencies and intended for export, provision should be made to derogate from this reclassifi ­ cation and keep Lebanon in destination 03 for the sales in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding footnote 7 in the Annex to Regulation (EEC) No 2067/91 , Lebanon shall be deemed to fall within destination 03 for exports carried out under Regu ­ lations (EEC) No 398/91 and (EEC) No 1785/91 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6 . 1968, p. 24. O OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 156, 4. 7. 1968, p. 2. 0 OJ No L 61 , 5. 3 . 1977, p. 16. Is) OJ No L 191 , 16. 7. 1991 , p. 5. (Ã  OJ No L 48, 21 . 2. 1991 , p. 5. 0 OJ No L 160, 25. 6. 1991 , p. 13 . (8) OJ No L 238, 6. 9. 1984, p. 13 . ( » OJ No L 170, 30. 6. 1987, p. 23.